Title: To Thomas Jefferson from Benjamin Rittenhouse, 17 March 1801
From: Rittenhouse, Benjamin
To: Jefferson, Thomas



Sir
George Town March 17th 1801.

Permit a Brother of David Rittenhouse an Individual Citizen of the Immence Terretory over which you are now call’d by the Voice of your Country to Preside To Congratulate you on the Auspicious event
None but an enlarg’d Philosophick mind, such as you possess, can divest itself of those narrow Religious, and Political, prejudices so frequently to found with the best of men in common Life, and which so often Tend to disturb the peace and happiness of the World.From your Administration Sir the Genuine Republicans of the United States may presage the happiest consequences to our Common Country. Ambitious and desighning men have Oppos’d your Advancment to your present Station to the last, with unremited Zeal Fearing that your Stern Patriotism and Republican Virtue wou’d be a bar to those Views and measures, by which they Contemplated the promotion of thier own Agrandisment and prostration of the Liberties of their Country.
Thanks to the Great disposer of events their Indeavours have yet prov’d abortive and the Sun of freedom will once more rise in [splen]dor on this happy LandPardon the Effusions of a heart yet Glowing with the feelings and Sentements of Seventy-Six never to be eradicated but by its dissolution.Altho I can Sollemly declare the little weight I had in the great polittical ballance to your advancment has been us’d without a Single Idea of personal Interest, but only for what I conciev’d the good and well being of the great family of mankind and from which I claim no Merit as deserving your particular attention and favor. Yet urg’d by some of my friends in the City of Philadelphia knowing the friendship you have expres’d for my Brother when living, and polite Attention to his family since his Death, And also knowing that I was a sufferer in the Revolutionary war, for which I never Ask’d or receiv’d any Compensation nor ever requested any Appointment to Office under Government. Thus impell’d by my friends I have been Induc’d to Solicit the Appointment to an Office To which you may concieve my Abilities may be adequate and such Appointment If a vacancy were wou’d be most agreable in my Native State. Shou’d You be induc’d from any Information Obtain’d of my Character to favor my present Application It will be remembered [with] gratitude by Sir
Your Most Obedient Humble Servant

Benjn Rittenhouse

 